The Chancellor
said, the rule to produce the bonds must be vacated, under the circumstances disclosed. It was most safe, for the rights of the parties in this case, that the defendants should be put to their cross bill, or bill of discovery. Such a motion has been denied, (Darwin v. Clarke, 8 Vesey, 158.) where the opposite party had not admitted the deed to be in his possession. Here the party denies his possession of one bond, and denies that the other was ever received in the sense contended for; and the order might prejudice his right.
Rule vacated.